 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8 R. ALEXANDER ACOSTA,

 9                                 Plaintiff,             Case No. C17-961-JLR

10          v.                                            ORDER REGARDING
                                                          SETTLEMENT CONFERENCE
11 HOA SALON ROOSEVELT INC. et al,

12                                 Defendant.

13          This case has been referred for a settlement conference before the Honorable MARY

14 ALICE THEILER, United States Magistrate Judge. All parties and their counsel are hereby

15 DIRECTED to appear on: Wednesday, November 28, 2018 at 9:30am at

16                                  United States District Courthouse
                               700 Stewart St. 12th floor - Courtroom 12A
17                                         Seattle, WA 98101

18                                      WHO MUST BE PRESENT

19          Counsel accompanied by the client or a representative with full authority to resolve the

20 case must appear. If there are other parties necessary to settle the case, please arrange for their

21 attendance. Failure to participate in good faith may result in an award of costs and fees incurred

22 by the other parties regarding the conference, or other sanctions.

23



     ORDER REGARDING SETTLEMENT CONFERENCE- 1
 1                                      SETTLEMENT MEMOS

 2          Each party shall:

 3          (1) Exchange settlement briefs no more than 8 pages in length that set forth the issues to

 4             resolve, and current status of settlement by 4:00 pm, November 23, 2018. Do not file

 5             your briefs. A copy should be emailed to Judge Theiler at

 6             Kadya_Peter@wawd.uscourts.gov and Gary_Burnopp@wawd.uscourts.gov.

 7          (2) Email a separate confidential settlement memo no more than 5 pages to Judge

 8             Theiler, only, at Kadya_Peter@wawd.uscourts.gov and

 9             Gary_Burnopp@wawd.uscourts.gov by 4:00 pm, November 23, 2018. These memos

10             are confidential; do not file them with the Clerk’s office or serve them on opposing

11             counsel. These memos shall set forth a settlement proposal, and what barriers, if any,

12             there are to achieving a settlement.

13                                        CONFIDENTIALITY

14          All parties should keep an open mind and be willing to reassess previous positions.

15 Parties should be frank and address each other with courtesy and respect. To encourage an open

16 discussion, the Court directs all matters communicated in connection with this judicial settlement

17 are confidential and cannot be used for any other purpose. In order to allow enough time for a

18 thorough exploration of the issues, we have set aside the entire day for this conference. Please

19 adjust your schedules accordingly.

20          DATED this 2nd day of November , 2018.

21

22                                                       A
                                                         Mary Alice Theiler
23                                                       United States Magistrate Judge



     ORDER REGARDING SETTLEMENT CONFERENCE- 2
